Title: To John Adams from Lewis Mengher O’Brien, 13 July 1797
From: O’Brien, Lewis Mengher
To: Adams, John



Sir
Santander 13. July 1797—

I crave your permission for to offer You this mark of my respect, which, at once displays my confidence, and congratulates your Excellency on being chosen President of the American Congress.—Who ever is acquainted with your vigorous, and efficacious exertions in the Support of your Country, during its hard struggle for Independence, must applaud the choice, and still admire in your invariable system, the same warm energetic desire to promote the extending wellfare, & rising grandeur of the confederate States.
Posessed of this opinion, and with the best Intention, I beg leave to offer, under the sanction of your Patronage, to the American Academy of Arts, and Sciences, and of which, Your Excellency is President, a small Case, containing a Maritime Atlas of the North, and South Coast of this Kingdom, in two Books, with 3 others describing all its Ports, and Inlets, which, as being the latest, and most correct Survey, yet known of this Peninsula, and executed by one of the ablest officers in the Spanish Navy,—I am flattered with the pleasing hope, that this work, may be rendered very useful for the general benefit of the Commerce, and Navigation of that happy Country, to whose liberal constitution innumerable of my distressed Country men recur, for an easy subsistance, and the rights of Citizens, hitherto unluckily refused to them on their native soil.  Permit me Sir, to hand you the inclos’d from Your friend, & mine, Mr. Jardine—and to recommend to your notice, and protection, the Idea he conveys, of naming Chief Consul for the U.S. in the North of Spain, that is, from St. Sebastians to Cape Finnisterre.—the late American Ministers, who have resided at Madrid—the Honble. Wm. Short, & Thomas Pinckney Esqrs. as well as the present Charge de affairs—Charles Rutledge Esqr—have in their power to give your Excellency the most favorable Information of my zeal, & of the Services which I have rendered in this district to many of the Trading Citizens of the U.S. in opposition to the illegal proceedings of people in this Country.—and to evince the truth of this Assertion, I shall by a future occasion transmit to your Excellency Copies of some of said Gentlemen’s Letters.
In the mean while, I remain with most profound respect. / Sir / Your Excellency’s / most hume. & devoted Servt.


Lewis Meagher o’Brien.per Captn. Nathaniel Spooner of Plymouth—Massachusetts—N.A.